Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, 11-13, 18-20, Species A in the reply filed on 5/10/2021 is acknowledged.
Claim 10 is further withdrawn since it is drawn to unelected Species B.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in USA on 10/26/2016.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rack of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of memory connectors of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
plurality of housings of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end of the respective housing of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9, 11-13, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites ‘a latch housing having an arm with an attachment point to fasten the latch housing to an end of the housing’ while claim 1 already has antecedent basis for more than one housing, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Perhaps this phrase could be amended to recite ‘a latch housing having an arm with an attachment point to fasten the latch housing to an end of the electronic component housing’.

Claim 18 recites ‘a plurality of housings each to cover a memory card’ while claim 18 already has antecedent basis for memory cards, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Perhaps this phrase could be amended to recite ‘a plurality of housings each to cover one of the memory cards’.

Claim 18 recites ‘a plurality of latch modules each attached to an end of a respective housing’ while claim 18 already has antecedent basis for a plurality of housings, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. 
Perhaps this phrase could be amended to recite ‘a plurality of latch modules each attached to an end of one of the respective housings’.

Claim 18 recites ‘an arm with an attachment point to fasten the latch housing to the end of the housing and an EMI cage’, while claim 1 recites ‘an arm with an attachment point to fasten the latch housing to the end of the housing;
and an EMI cage’. One of ordinary skill in the art doubts whether the metes and bounds of claim 18 requires that the arm attach to the EMI cage or not.

Dependent claims 2-9, 11-13, 19-20 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togami (US 7066765 B2, hereinafter Togami).
1. Togami teaches a latch module for an electronic component housing (102, fig 1) comprising: a latch housing (101) having an arm (108) with an attachment point (109 that connects with 128, fig 1) to fasten the latch housing to an end (128, fig 1) of the housing (102, fig 1); and
an EMI cage (116, fig 1) having a front body (right portion in fig 1) and a plurality of fingers (134, 118) extending from the front body, the front body being held to the end of the housing (116 held to the end of 102 by 101) by the latch housing and the fingers being configured to be outside an exterior of the housing (fig 4) on at least two sides of the housing to 

6.    Togami teaches the latch module of Claim 1, further comprising a latch (110, figs 1, 4) coupled to the latch housing (101) having a closed position (fig 4, see also [0030] which recites ‘Thus, lock pin 111 is then able to engage with a corresponding notch or recess 213 that is formed within the port 200. This engagement effectively "latches" the module 100 within the port 200’) and open position (paragraph 0031), the latch having a hook (fig 4) configured to engage an enclosure (200, fig 4) when the latch is in the closed position, the enclosure enclosing the housing and connecting to the electronic component (paragraph 0034).

7.    Togami teaches the latch module of Claim 6, wherein the latch hook is configured to release the enclosure when the latch is in the open position (fig 2).

8.    Togami teaches the latch module of Claim 6, wherein the latch (110) has a pivot pin (112, fig 1) connected to the latch housing (101) to allow the latch to pivot between the open and the closed position about the pivot pin to move the hook (paragraph 0029 recites ‘in a rotational direction about pivot point 112 so as to expose lock pin 111 through locking recess 132’).

9.    Togami teaches the latch module of Claim 8, wherein the latch (110) has a grip (portion of 110 on the right in fig 1) on one side of the pivot pin (112) and wherein the hook is on an opposite side of the pivot pin so that moving the latch grip in one direction moves the hook in in a rotational direction about pivot point 112 so as to expose lock pin 111 through locking recess 132’, and rotation requires that as 111 moves upward, the grip moves downwards).

11.    Togami teaches the latch module of Claim 6, further comprising a spring to bias the latch module toward the closed position (paragraph 0029 recites ‘leaf spring 118 is biased against the top surface of the pivot block 110 so as to operatively secure it in its assembled position. Also, the biasing action is applied so as to urge the pivot block 110 in a rotational direction about pivot point 112 so as to expose lock pin 111 through locking recess 132’).

12.    Togami teaches the latch module of Claim 1, further comprising a light pipe (156, fig 2) configured to receive light from an electronic component (paragraph 0034 recites ‘electrical connector (not shown)’) in the housing and to guide the light away from the housing to be viewed outside the housing (paragraph 0035 indicates transceiver, which means transmitting and receiving).





Claims 1-5, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyd (US 20150355686 A1, hereinafter Heyd).

1. Heyd teaches a latch module (100, fig 3) for an electronic component housing (1000, fig 10) comprising: a latch housing (110) having an arm (130, fig 7 including 131, 134, 135, 136) with an attachment point to fasten the latch housing to an end of the housing (figs 9, 10, 11, and [0045] recites ‘Sled connector 119 inserts into a mating connector of a backplane, midplane, or other CCA associated with a storage assembly, such as shown in FIG. 12’); and
an EMI cage (117, fig 8) having a front body (left portion of 117, fig 8) and a plurality of fingers (116) extending from the front body, the front body being held to the end of the housing by the latch housing (paragraph 0027 recites ‘Latch 130 is coupled to internal mechanism and eject button 131. Latch 130 fits into an accompanying slot when storage sled 100 is inserted into a storage assembly, such as shown by sled latch holes 1020 of FIG. 10.’) and the fingers being configured to be outside an exterior of the housing (figs 3, 11) on at least two sides of the housing to block electromagnetic interference from passing along the at least two sides of the housing (figs 3, 11 shows 116 on two sides, fig 9 shows 116 on four sides).

2.    Heyd teaches the latch module of Claim 1 wherein the EMI cage (117, fig 1) further comprises a peripheral frame (rightmost portion of 117, fig 8), the fingers (116) extending between the front body (left portion of 117, fig 8) and the peripheral frame (fig 8), and wherein the peripheral frame is configured to be outside the exterior of the housing when installed on the housing (figs 1, 3, 11).

3.    Heyd teaches the latch module of Claim 1, wherein the EMI cage front body has an opening through which the arm extends to attach to the housing (131 extends through 117, see fig 11).

4.    Heyd teaches the latch module of Claim 1, wherein the EMI cage front body is configured to abut the end of the housing (fig 11) and the latch housing arm extends into the housing (through 1020 of fig 10) to be attached to the housing by a fastener (136) and to hold the front body to the end of the housing (paragraph 0042).

5. Heyd teaches the latch module of Claim 4, wherein the EMI cage fingers extend away from the latch housing (fig 11 shows the fingers extending outwards).

12.    Heyd teaches the latch module of Claim 1, further comprising a light pipe (133, fig 7) configured to receive light from an electronic component in the housing (137, fig 7) and to guide the light away from the housing to be viewed outside the housing (132 is viewed outside the housing, fig 7).

13.    Heyd teaches the latch module of Claim 12, further comprising a latch (131) coupled to the latch housing opposite the housing, the latch having a diffuser (132) to receive and diffuse the light from the light pipe (paragraph 0043 recites ‘This indicator may be customized to appear as a logo or other shape or size’).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone (US 20160335220 A1, hereinafter Breakstone) in view of Heyd (US 20150355686 A1, hereinafter Heyd)
18.    Breakstone teaches a memory system comprising:
an enclosure (800, fig 8) configured to mount in a rack, the enclosure having a front (863, fig 8) configured to receive airflow (implied by holes) and a rear configured for cabling (paragraph 0026 recites ‘connector 161 can be employed with interface 160 to connect among the various storage cards using associated cabling’ while paragraphs 0026, 0027 detail PCIe cabling, see fig 8 mention PCIe);
a horizontal plane board (851) in the enclosure having a plurality of memory connectors (853) and a plurality of external interfaces (fib 1b shows that PCIe switch connects with several PCIe cables, see also [0021]), the horizontal plane board having a first side (front) and a second opposite side (back);

a plurality of memory cards (811), each having a connector to connect to a respective memory connector of the horizontal plane board (fig 8 shows 811 connected with 853), each memory card extending parallel to each other memory card from the front of the enclosure (fig 8);
a plurality of housings each to cover a memory card (861).

However Breakstone fails to teach a plurality of external interfaces; and


Heyd teaches a plurality of external interfaces (1240, fig 12); and
a plurality of latch modules (100, fig 3) each attached to an end of a respective housing (120, fig 4), each latch module having a latch housing (110) having an arm (320, fig 8, see also fig 3) with an attachment point to fasten the latch housing to the end of the housing and an EMI cage (117, fig 8) having a front body (left portion of 117, fig 8), a peripheral frame (rightmost portion of fig 8), and a plurality of fingers (116) extending between the front body and the peripheral frame (fig 8), the front body being held to the end of the housing by the latch housing (paragraph 0025 recites ‘Thus, body 110 and EMI shield 117 form a Faraday cage around electrical components of storage sled 100 and EMI contacts 116 are configured to touch external conductive surfaces and hold contact with the surfaces using a spring force formed by EMI contacts 116 extending outward from sled 100’) and the peripheral frame being configured to be outside an exterior of the housing (fig 3) on at least two sides of the housing to block electromagnetic interference from passing along the at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Heyd into the device of Breakstone. The ordinary artisan would have been motivated to modify Breakstone in the above manner for the purpose of providing shielding.


19.    Breakstone and Heyd teach the system of Claim 18, wherein Heyd further teaches that the fingers are configured to be proximate the enclosure sufficient to block EMI from passing the EMI cage (Heyd paragraph 0025 recites ‘Thus, body 110 and EMI shield 117 form a Faraday cage around electrical components of storage sled 100 and EMI contacts 116 are configured to touch external conductive surfaces and hold contact with the surfaces using a spring force formed by EMI contacts 116 extending outward from sled 100’).

20.    Breakstone and Heyd teach the system of Claim 19, wherein Heyd further teaches that:
a latch (111, fig 8) coupled to the latch housing (110);
a pivot pin (112, fig 8) connected to the latch housing to allow the latch to pivot between the open (fig 3) and the closed position (fig 1) about the pivot pin;
a hook (114, fig 8) attached to the latch so that the hook pivots to engage the enclosure when the latch is in the closed position and pivots to release the enclosure when the latch is in the open position (figs 1, 3, 8, paragraph 0031 recites ‘Cover 111, flush with body 110 when closed, is opened using a fingernail or small item that engages cover closure 114’); and
a spring associated with hinge 112’) to bias the latch module toward the closed position ([0023] recites ‘When spring-loaded, hinge 112 can provide resistance to closure by a user and a latch or mating features of cover closure 114 to keep cover 111 closed and flush with body 110’).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841